Citation Nr: 1535131	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative arthritis with intervertebral disc syndrome.  

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy. 

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.  

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1959 to April 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in November 2014.  A transcript of this hearing is associated with the claims file. 

In December 2014 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The May 2015 rating decision on appeal awarded service connection for radiculopathy of the right and left lower extremities as secondary to the service-connected lumbar spine disability.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343.  Therefore, the disability ratings assigned the Veteran's radiculopathy of the lower extremities are part of the claim for an increased rating for a low back disability and are properly before the Board.  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's low back disability manifests orthopedic impairment consisting of pain and limitation of motion with forward flexion limited to 55 degrees and a combined range of motion of 160 degrees without ankylosis or incapacitating episodes requiring bedrest prescribed by a physician.

2.  The Veteran's radiculopathy of the right lower extremity most nearly approximates mild incomplete paralysis of the sciatic nerve from November 30, 2007.

3.  The Veteran's radiculopathy of the left lower extremity most nearly approximates mild incomplete paralysis of the sciatic nerve from November 30, 2007.

4.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for the orthopedic impairment from lumbar spine degenerative arthritis with intervertebral disc syndrome are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for an initial rating of 10 percent, but not higher, for radiculopathy of the right lower extremity from November 30, 2007 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.

3.  The criteria for an initial rating of 10 percent, but not higher, for radiculopathy of the left lower extremity from November 30, 2007 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.

4.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for degenerative joint and disc disease of the lumbar spine status post laminectomy surgery was awarded in the September 2008 rating decision on appeal.  An initial 20 percent evaluation was assigned effective November 30, 2007.  The disability was later recharacterized as lumbar spine degenerative arthritis with intervertebral disc syndrome.  Service connection for radiculopathy of the bilateral lower extremities was granted in a May 2015 rating decision, with initial 10 percent evaluations assigned for each leg effective April 9, 2015.  The Veteran contends that increased initial ratings are warranted as his low back disability and radiculopathy are productive of pain with severe limitation of motion and function that impacts his ability to work.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's orthopedic impairment associated with the lumbar spine disability is rated as 20 percent disabling under Diagnostic Code 5243, pertaining to intervertebral disc syndrome and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

After review of the evidence, the Board finds that an increased evaluation is not warranted for the orthopedic impairment resulting from the Veteran's low back disability.  VA examinations dated throughout the claims period contain findings of lumbar muscle spasms or guarding severe enough to result in an abnormal gait; however, these manifestations of the disability are specifically contemplated by the currently assigned 20 percent evaluation.  With respect to limitation of motion, the Veteran has not manifested forward flexion limited to 30 degrees or less or favorable ankylosis of the spine as required for a 40 percent evaluation.  The Veteran's spinal motion was most reduced at the October 2011 VA examination when forward flexion measured to 55 degrees with a combined range of motion of 160 degrees with pain at the endpoint of testing.  These findings are also contemplated by the currently assigned 20 percent evaluation and clearly do not most nearly approximate a 40 percent evaluation under the general ratings formula.  There are also no findings of ankylosis during this period and the Veteran has clearly retained useful motion of his thoracolumbar spine.  

The functional impairment associated with the Veteran's low back disability also does not most nearly approximate a higher evaluation under the general rating formula.  The range of motion reported by the October 2011 VA examiner included consideration of the Veteran's complaints of pain and there was no additional loss of motion following repetitive testing.  Similar findings were observed by the August 2008, May 2009, March 2014, and April 2015 VA examiners with thoracolumbar flexion never measuring below 60 degrees even with the Veteran's complaints of pain during testing.  The VA examiners observed that the Veteran experienced symptoms of painful motion, weakened movement, fatigability, and interference with sitting, standing, and weight-bearing, but even with consideration of these factors it is clear that his range of motion does not most nearly approximate
the criteria for a 40 percent rating.

The Board has also considered the Veteran's statements regarding the functional effect of his disability.  The Veteran's lay statements and hearing testimony describe his difficulty with walking, standing, climbing stairs and ladders and completing his activities of daily living.  The Veteran is competent to describe the effects of his disability on his physical capabilities, but the Board finds that the objective medical evidence of record, establishing some painful motion, weakness, and fatigability, does not support the assignment of an increased rating.  The five VA examinations conducted throughout the claims period included a series of tests designed to determine the severity of the claimed back disability after repetitive use and considered the Veteran's self-reports of pain and limitations.  Although he testified in November 2014 that the March 2014 VA examination results were not reflective of his true disability (as he had problems communicating with the examiner and was forced to move beyond his usual range of motion), the Board notes that similar findings were recorded a year later at the April 2015 VA examination.  

Additionally, the Veteran testified that he experienced pain throughout the March 2014 range of motion testing.  The Court of Appeals for Veterans Claims (Court) has held that while pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  The March 2014 VA examination report includes the examiner's observations as to the point where the Veteran's back pain began to affect the use of his thoracolumbar spine and a list of the factors contributing to the Veteran's functional loss including weakness, fatigability, and less motion than normal.  In short, the Board has considered the Veteran's description of the functional effects of his low back condition, but finds that the orthopedic impairment of the disability as a whole most nearly approximates the criteria associated with the currently assigned 20 percent evaluation.  

The Veteran's service-connected back disability includes the diagnosis of intervertebral disc syndrome.  As such, the specific criteria pertaining to intervertebral disc syndrome are for application.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the last 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

The record does not establish, and the Veteran does not contend, that his service-connected back disability has manifested incapacitating episodes requiring bedrest prescribed by a physician.  VA and private treatment records do not document any such episodes; in fact, they do not indicate that the Veteran received any treatment for his disability after 2009.  Therefore, the record does not establish that the Veteran has experienced incapacitating episodes as defined by VA having a total duration of at least four weeks but less than six weeks at any time during the claims period.  Accordingly, an increased rating under the formula for rating intervertebral disc syndrome is not warranted.

In sum, the orthopedic impairment associated with the Veteran's service-connected lumbar spine disability most nearly approximates the currently assigned 20 percent evaluation.  While an increased rating is not warranted for the orthopedic component of this disability, the Board must also consider whether increased initial ratings are warranted for the service-connected neurological impairment of the Veteran's bilateral lower extremities.  The general rating formula provides for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Veteran is currently in receipt of separate 10 percent evaluations for radiculopathy of each leg from April 9, 2015.  The neurological disability is rated under Diagnostic Code 8520 pertaining to paralysis of the sciatic nerve.  Under this diagnostic code, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost warrants a maximum 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Veteran's radiculopathy is rated as mild incomplete paralysis for the period beginning April 9, 2015.  After review of the evidence, the Board finds that the Veteran has demonstrated neurological impairment of the lower extremities throughout the claims period.  Treatment records document complaints of radiating pain and objective findings of lumbar nerve root involvement since October 2007.  At that time, the Veteran reported experiencing radiating pain down his legs and a private neurologist observed a diminished left knee jerk.  An October 2007 MRI also documented lumbar disc bulges pressing on the right L4 nerve root.  The Veteran continued to complain of occasional pain radiating down his legs and the April 2015 VA examiner recently diagnosed mild bilateral radiculopathy of the bilateral sciatic nerves.  The Board therefore finds that his service-connected back disability warranted separate ratings for neurological impairment dating from November 30, 2007, the effective date of service connection for the underlying low back disability. 
The severity of the Veteran's neurological impairment most nearly approximates incomplete paralysis of the sciatic nerves that is mild.  While the record documents the presence of radiculopathy dating from October 2007, the disability has only occasionally demonstrated objective and/or subjective manifestations.  During the August 2008 VA examination, the Veteran reported experiencing occasional pain to his bilateral legs and denied paresthesias and weakness.  He denied having specific radiating pain at the May 2009 VA examination and neurological examination of the lower extremities was normal at the October 2011 and March 2014 VA examination.  The October 2011 and March 2014 VA examiners concluded that there were no signs of radiculopathy.   However, records from the Veteran's physical therapy sessions in 2009 include findings of decreased left reflexes and decreased sensation to pin prick over the bilateral calves.  The April 2015 VA examiner also diagnosed mild bilateral radiculopathy of the sciatic nerves based on the presence of decreased sensation over the lower leg and ankles.  The Veteran's complaints of leg pain were characterized as moderate to moderately severe by his neurologist in October 2007, but the absence of consistent manifestations of the disability and the April 2015 VA examiner's specific finding of mild radiculopathy establishes the presence of incomplete paralysis that most nearly approximates mild.  Ratings in excess of 10 percent are accordingly not warranted under Diagnostic Code 8520. 

The Veteran's service-connected low back disability therefore warrants an initial 20 percent evaluation for orthopedic impairment and initial 10 percent evaluations for radiculopathy of each lower extremity from November 30, 2007.  The Board has considered whether there is any other schedular basis for granting higher ratings other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any increased rating or earlier ratings other than those granted above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Extra-schedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  The general criteria considered was outlined above when discussing the rating to be assigned to the lumbar spine disability with associated radiculopathy of the lower extremities.  After review of the record, to include the medical records and the Veteran's statements, the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned rating.  The functional impairment caused by these disabilities, reflected in painful limitation of motion and pain and other sensory issues of the lower extremities, is considered in the rating criteria.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

TDIU Claim

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for lumbar spine arthritis, rated as 20 percent disabling, a right shoulder disability, rated as 20 percent disabling, right and left radiculopathy of the lower extremities, each rated as 10 percent disabling, right and left knee arthritis, each rated as 10 percent disabling, right and left knee subluxation, each rated as 10 percent disabling, and right and left knee limitation of extension, each rated as noncompensably disabling.  The combined evaluation for compensation is 70 percent.  As these disabilities all relate to the orthopedic system, the service connected disabilities meet the schedular criteria.  See 38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the record does not establish that the Veteran is unemployable due to his service-connected disabilities.  

The Veteran contends that he is unable to work due to his service-connected back, knee, and shoulder conditions.  After review of the record, the Board finds that the Veteran's physical disabilities cause impairment to employment limiting physical activities such as lifting, bending, and climbing, but do not render him unemployable.  The record shows that the Veteran last worked in November 2012 as a maintenance manager of a medical office building.  On his April 2013 formal claim for TDIU, the Veteran reported that he worked 50 hours per week as a maintenance manager until November 30, 2012.  He also reported that he completed high school, but had no other education or training.  The Veteran testified during the November 2014 hearing that his work as a maintenance manager was part time, though this report is at odds with the information provided on the April 2013 formal TDIU application.  The April 2013 claim also indicates that the Veteran earned approximately $60,000.00 per year, while May 2013 information from his employer states that the Veteran earned a salary of approximately $30,000.00.  

Although there is some evidence the Veteran's employment as a maintenance manager was part-time, it is clear that it constitutes substantially gainful employment.  While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ."  Based on the salaries reported by both the Veteran and his employer, it is clear that he engaged in substantial employment until November 2012.  

The Board also finds that the Veteran is not unemployable due to service-connected disabilities.  The record does not contain any medical evidence of unemployability and merely establishes that the Veteran experiences some impairment to physical demanding work due to his service-connected conditions.  In support of his claim, the Veteran submitted letters from his private physician in November 2007 and June 2009 stating that he experienced difficulty maintaining gainful employment and performing jobs that required physical activities such as lifting, twisting, bending, and climbing.  The private doctor did not find that the Veteran was precluded from obtaining or maintaining employment.  The Board also notes that while the November 2007 letter states that it was considerably difficult for the Veteran to remain employed, the Veteran thereafter continued to work as a maintenance manager for another five years.  The record also contains several VA opinions against the claim.  The March 2014 VA examiner concluded that the Veteran's service-connected conditions did not impact his ability to maintain or obtain substantially gainful sedentary employment.  Other VA examiners have identified some impairment to the Veteran's employment from his service-connected conditions, but this impairment was in the context of performing physically demanding activities.  For example, the August 2008 VA examiner found that the Veteran's low back disability did not prevent him from performing his activities of daily living and not affect sedentary employment.  Similarly, the October 2011 VA examiner identified impairment to employment through the Veteran's limitations to standing, walking, and lifting.  Finally, the Veteran also testified in November 2014 that he was unable to perform the physical aspects of his previous job.  While he also testified that he did not think he was capable of working in an office environment, the Board finds more persuasive the medical evidence establishing that the Veteran is not unemployable and is capable of employment that is not physically demanding.  

The Board therefore concludes that the weight of the evidence is against a finding of unemployability due to solely to service-connected disabilities.  As the weight of the evidence is clearly against the claim, the benefit-of-the-doubt rule is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for entitlement to TDIU, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2015 letter.  The letter also provided notice regarding the disability-rating and effective-date elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has also initiated an appeal regarding the initial ratings assigned following an award of service connection for a low back disability (to include associated orthopedic and neurological impairment).  The claim for service connection for the disability on appeal is substantiated and the filing of a notice of disagreement (NOD) as to the September 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial disability rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The March 2012 SOC set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas under these diagnostic codes.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve higher ratings for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The  Veteran testified in May 2010 that he was in receipt of benefits from the Social Security Administration (SSA), but specified that he received compensation by reason of retirement and not due to disability.  Thus, the duty to assist does not require VA to request records from the SSA.  Additionally, the Veteran was provided proper VA examinations in response to his claims, most recently in March 2014 and April 2015.

The Board also finds that VA has complied with the December 2014 remand orders of the Board.  In response to the Board's remand, the Veteran was provided notice in accordance with 38 C.F.R. § 3.159(b) regarding the claim for entitlement to TDIU.  Records of VA treatment were also added to the record and the Veteran was contacted and asked to submit records of recent private treatment.  He responded in January and April 2015 by providing copies of records from his private physician and stating that the only other evidence pertinent to his claim was clinical records from the Detroit VAMC.  VA examinations were also conducted in April and May 2015, and the claims, including entitlement to TDIU, were readjudicated in May and July 2015 supplemental statements of the case (SSOCs).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 20 percent for orthopedic impairment from lumbar spine degenerative arthritis with intervertebral disc syndrome is denied.  

Entitlement to an initial rating of 10 percent for right lower extremity radiculopathy from November 30, 2007 is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 10 percent for left lower extremity radiculopathy from November 30, 2007 is granted, subject to the law and regulations governing the payment of monetary benefits.   

Entitlement to TDIU is denied.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


